Case 5:21-cv-00194-JGB-SP Document 51 Filed 02/12/21 Page 1 of 3 Page ID #:346



 1   ROBERT BORRELLE (SBN 295640)
     Robert.Borrelle@disabilityrightsca.org
 2
     LINDSAY APPELL (SBN 330296)
 3   Lindsay.Appell@disabilityrightsca.org
 4
     DISABILITY RIGHTS CALIFORNIA
     350 South Bixel Street, Suite 290
 5   Los Angeles, CA 90017
 6
     Tel.: (213) 213-8000
     Fax: (213) 213-8001
 7

 8
     Attorneys for Plaintiffs
     (Additional Counsel Listed on Next Page)
 9

10
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
11

12   C.B., by and through his guardian ad        Case No. 5-21-cv-00194
     litem W.B.,
13                                               PLAINTIFF’S NOTICE OF
14               Plaintiff,                      ERRATA

15   v.
16   MORENO VALLEY UNIFIED
     SCHOOL DISTRICT; MARTINREX
17
     KEDZIORA, in his official capacity as
18   Moreno Valley Unified School District
     Superintendent; DARRYL SCOTT;
19
     SCOTT WALKER; DEMETRIUS
20   OWENS; MANUEL ARELLANO;
     COUNTY OF RIVERSIDE;
21
     RIVERSIDE COUNTY SHERIFF’S
22   DEPARTMENT; CHAD BIANCO, in
     his official capacity as Riverside County
23
     Sheriff, DEPUTY SHERIFF NORMA
24   LOZA; and DOES 1-10.
25
                 Defendants.
26

27

28
Case 5:21-cv-00194-JGB-SP Document 51 Filed 02/12/21 Page 2 of 3 Page ID #:347



 1                        LIST OF ADDITIONAL ATTORNEYS
 2
     MARONEL BARAJAS (SBN 242044)
 3
     MB@barajasriveralaw.com
 4   ANNA RIVERA (SBN 239601)
     AR@barajasriveralaw.com
 5
     BARAJAS & RIVERA, APC
 6   1440 N. Harbor Blvd. Suite 900
 7
     Fullerton, CA 92835
     Tel: (714) 443-0096
 8

 9
     Claudia Center, SBN 158255
     ccenter@dredf.org
10   Malhar Shah, SBN 318588
11
     mshah@dredf.org
     DISABILITY RIGHTS EDUCATION & DEFENSE FUND
12   3075 Adeline St #210
13
     Berkeley, CA 94703
     Tel.: (510) 644-2555
14   Fax: (510) 841-8645
15
     Attorneys for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
                                Plaintiff’s Notice of Errata
Case 5:21-cv-00194-JGB-SP Document 51 Filed 02/12/21 Page 3 of 3 Page ID #:348



 1         PLEASE TAKE NOTICE THAT following the Court’s Order Granting
 2   Plaintiff’s Ex Parte Application to File Under Seal (Feb. 8, 2021, ECF No. 30),
 3   Plaintiff mistakenly filed under seal four documents that contained redaction
 4   markings (Docket Nos. 31-34). Plaintiff subsequently refiled the correct,
 5   unredacted documents under the following Docket numbers:
 6                                Document                                  ECF No.
 7    Declaration of W.B. in Support of Plaintiff’s Ex Parte                     35
 8    Application for Appointment of Guardians ad Litem
 9    Declaration of B.T. in Support of Plaintiff’s Ex Parte                     36
10    Application for Appointment of Guardians ad Litem
11    Notice of Interested Parties, L.R. 7-1.1                                   37
12    July 15, 2020 Tort Claim (Exh. 1 to Plaintiff’s Complaint)                 38
13

14   DATED: February 12, 2021                 Respectfully submitted,
15
                                              /s/ Robert Borrelle
16
                                              ROBERT BORRELLE
17                                            LINDSAY APPELL
18                                            DISABILITY RIGHTS CALIFORNIA

19

20

21

22

23

24

25

26

27

28


                                                    3
                                   Plaintiff’s Notice of Errata
